NO. 07-07-0507-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                    JANUARY 11, 2008

                           ______________________________


                       ROBERT JOSEPH LEJEUNE, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                        _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                 NO. 99269-M; HONORABLE JOHN STEVENS, JUDGE

                          _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Robert Joseph LeJeune, acting pro se, has filed with this Court a Petition

for Acquittal and Arrest of Judgment pertaining to the judgment entered against him in

Cause No. 99269-M, filed in the Criminal District Court in and for Jefferson County, Texas.

Finding that we lack jurisdiction to consider this matter, we dismiss for want of jurisdiction.
       This Court is obligated to determine, sua sponte, its jurisdiction to entertain an

appeal. State v. Roberts, 940 S.W.2d 655, 657 (Tex.Crim.App. 1996) overruled on other

grounds, State v. Medrano, 67 S.W.3d 892, 901-03 (Tex.Crim.App. 2002); Olivo v. State,

918 S.W.2d 519, 523 (Tex.Crim.App. 1996). This Court’s appellate jurisdiction is generally

limited to cases appealed from trial courts in our district. Tex. Gov’t Code Ann. §22.201

(Vernon 2004).1 Jefferson County is not within this Court’s district. See id. at (h).


       Although not a part of Appellant’s petition, this Court has determined that the

judgment in question is the subject of an appeal pending before the 9th Court of Appeals

as Cause No. 09-07-00408-CR, styled Robert Joseph LeJeune v. The State of Texas. As

of this date, an Anders brief has been filed, but no judgment has been rendered.

Appellant’s prayer seeks to have this Court “review the defendant’s Petition for Acquittal

and Arrest of Judgment and render an opinion of acquittal of defendant’s conviction.”


       Appellant relies upon Rule 17.1 of the Texas Rules of Appellate Procedure, which

concerns instances in which a court of appeals is unable to take immediate action, and

Rule 17.2, providing for action by “the nearest court of appeals that is able to take

immediate action,” as a basis for maintaining that this Court has jurisdiction to review this

matter. Appellant, relying upon his incorrect reading of Rule 19.1, postulates that the



       1
         To the extent, if any, that Appellant’s pleadings could be read as initiating an
original appellate proceeding seeking extraordinary relief, Tex. R. App. P. 52, we note that
our mandamus and other writ authority is likewise limited. Tex. Gov’t Code Ann. § 22.221
(Vernon 2004).

                                             2
plenary power of the 9th Court of Appeals expired 60 days after entry of the trial court’s

judgment. Appellant further maintains that because the 9th Court of Appeals did not take

action within that period of time, it was unable to take immediate action. Not only has

Appellant failed to grasp the distinction between the trial court’s judgment and the

judgment of the Court of Appeals, Appellant has provided no explanation how, given the

distance between the 9th Court of Appeals in Beaumont and the 7th Court of Appeals in

Amarillo, this Court could be considered “the nearest available court of appeals.” Because

the 9th Court of Appeals has jurisdiction of this appeal, absent a valid transfer to this Court,

we have no jurisdiction to consider Appellant’s request, and nothing in the documents

Appellant has filed demonstrates we otherwise have authority to grant any relief he seeks.

See Olivo, 918 S.W.2d at 522-23.


       Accordingly, we dismiss this appeal for want of jurisdiction.




                                                   Patrick A. Pirtle
                                                       Justice




                                               3